DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see page 8, filed 04 April 2022, with respect to the rejection of Claim 1 under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Berg (US 2006/0155431).
Applicant argues “Ricci fails to expressly or impliedly teach that the access right is assigned for each application in the profile information. That is, it is respectfully asserted that Ricci fails to expressly or impliedly teach wherein each of the plurality of target displays is capable of accessing at least one application determined by the access right, the at least one application being stored in a mobile device which is connected to the electronic device, the first source information (which may relate to the “profile information” of Ricci) related to a plurality of applications stored in the mobile device, the plurality of applications including the at least one application, and the second source information (which may relate to “information generated from the profile information” of Ricci) being related to the at least one application.”
The Examiner agrees with Applicant’s argument with the following comments:
Ricci teaches controlling the flow and distribution of information types between a plurality of displays based on configuration data, assigning access rights that can be based on the user, the device and/or the position of each in a vehicle. 
Ricci does not teach a mobile device connected to an electronic device running applications corresponding to the information types being distributed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2019/0279447) in view of Berg (US 2006/0155431). All reference is to Ricci unless indicated otherwise.

Regarding Claims 1 and 13 (Currently Amended), Ricci teaches an electronic device and a method for controlling a display of a vehicle comprising: 
a communication circuit [fig. 2 @260]; 
a memory; and a processor [¶0122, “The device 212, 248 can be a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104”] configured to be operatively connected to the communication circuit and the memory [standard parts of a mobile telephone], wherein the memory stores instructions that, when executed, cause the electronic device [fig. 2 @212] to: 
acquire [¶0199, “…As the user's device and profile would be known by the firewall 484, upon the user's device being associated with the access point 456, the firewall 484 and transceiver 260 can be configured to allow communications in accordance with the stored profile”] 
display configuration information [construed as user and device configuration information] related to multiple displays [fig. 2 @212, 248A-248N and fig. 8A @882, ¶0123, “the data may be stored as device data 220 and/or profile data 252 in a storage system similar to that described in conjunction with FIGS. 12A through 12D” ¶0327, “the device may be any device that is associated with the vehicle 104”,  ¶0257, “Among other things, the system 800 may include devices that are part of the vehicle 104 and/or part of a device 212, 248 that is associated with the vehicle 104. For instance, these devices may be configured to capture images, display images, capture sound, and present sound. Optionally, the system 800 may include at least one of image sensors/cameras 878, display devices 882”] 
placed [¶0122, “the symbol 212, 248 can represent a device that is located or associated with the vehicle 104. The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104”] in a vehicle [fig. 1 @104]; 
identify an access right [¶0187-¶0192 teach a variety of communication access rights based on each devices location in vehicle, ¶0327 teaches each device can be a display] corresponding to each of [fig. 12B @1252 lists those rights corresponding to Device 1 and those rights corresponding to Device 2; ¶0123 teaches (fig. 12B) device configuration data can be stored in a storage system (fig. 2 @220) which applies to the plurality of displays (fig. 2 @212 and 248)] a plurality of target displays [a target display is any one of fig. 2 @212 and 248A-248N located in fig. 5B @Area 2 to Area N] included in the multiple displays [fig. 2 @212 and 248A-248N], based on the display configuration information [¶0180], wherein 
each of the plurality of target displays is capable of accessing [accessing is construed “to use or obtain something” the limitation is construed as each of the target displays is capable of receiving the information type delineated in the access right (configuration data)], at least one information type determined by the access right [¶0187 teaches a variety of display configurations including receiving only infotainment communications for those displays located in Area 2 to Area N], 
acquire first source information related to a plurality of information types [¶0187 teaches infotainment and climate control type communications; ¶0180, “the device in 512A can include profile information that governs the other devices that are allowed to connect to the access point 456 and what those devices have access to, how they can communicate, how much bandwidth they are allocated, and the like”, ¶0187 teaches receiving all information on the device located in Area 1 (512A)]; 
generate [construed as filtering first source information by based on target display configuration data] second source information [¶0187 Infotainment] 
to be displayed on each of the plurality of the target displays [¶0187 devices (displays) located in Area 2 to Area N], from the first source information [¶0187 teaches infotainment and climate control related communications], the second source information [infotainment] being related to the at least one information type [infotainment]; and 
transmit [after filtering, fig. 5C @456 transmits] the second source information  to each of the plurality of target displays [displays located in Area 2 to Area N] through the communication circuit [fig. 2 @260 which includes fig. 5C @456]
Ricci does not teach an infotainment application and a climate control (HVAC) application, stored in a mobile device that is connected to the electronic device
Berg teaches an infotainment application [¶0094, “FIG. 16 depicts an exemplary Entertainment menu as may be displayed on the touch screen interface 80”], and a climate control (HVAC) application [¶0116, “FIG. 18 shows an exemplary Comfort menu which can be displayed”], stored in a mobile device [figs. 1 and 11 @38] that is connected to an electronic device [figs. 1 and 11 @22]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the hardware and method steps required to dispose vehicle function applications into a mobile device connected to a vehicle electronic system, as taught by Berg, into the electronic device and method taught by Ricci, in order to provide an information system which allows greater interaction and exchange of information between the driver and the occupant (Berg: ¶0006).

Regarding Claims 2 and 14 (Currently Amended), Ricci in view of Berg teaches the electronic device of Claim 1 and the method of Claim 13, wherein the display configuration information comprises at least one piece of information among: 
identification information of the multiple displays [fig. 12B @1256]; and 
position information of the multiple displays in the vehicle [alternate limitation not addressed].

Regarding Claim 3 (Currently Amended), Ricci in view of Berg teaches the electronic device of Claim 2, wherein the display configuration information further comprises at least one of: 
whether to allow access to the multiple displays [fig. 12B @1224, ¶0331, “the settings 1224 may also provide for how a device is configured for a particular user.  Each setting 1224 may be associated with a different area 508 or zone 512.  Thus, there may be more restrictive settings 1224 (e.g., restricted multimedia, texting, limited access to device functions, and the like) for the device when the user is the driver and in zone A 512A, 512A, of area 1, 508A.  However, when the user is in another zone 512 or area 508, for example, where the user is not operating a vehicle 104, the settings 1224 may provide unrestricted access to one or more features of the device (e.g., allowing texting, multimedia, etc.)”];
an allowable range of access to the multiple displays [alternate limitation not addressed]; 
information on a vehicle network environment [alternate limitation not addressed]; and
 a device profile of the electronic device related to the multiple displays [alternate limitation not addressed]. 

Regarding Claims 4 and 15 (Currently Amended), Ricci in view of Berg teaches the electronic device of Claim 1 and the method of Claim 13, wherein each of the plurality of target displays corresponds to one of 
a first display [fig. 12B @ Device 1] located at a driver seat [¶0173, “Each area 508 may be further separated into one or more zones 512 within the area 508.  Each zone 512 may be associated with a particular portion of the interior occupied by a passenger … zone A 512A may be associated with a driver”], and 
a second display [fig. 12B @Device 2] located at a passenger seat [fig. 12B teaches device 2 is located in area 2 zone 3 which corresponds to fig. 5A @512E, ¶0174, “These three separate zones 512C, 512D, and 512E may be associated with three passenger seats typically found in the rear passenger area of a vehicle 104”], and wherein 
a right to access [¶0171, “a vehicle 104 may provide functionality based at least partially on one or more areas, zones, and distances, associated with the vehicle 104”] the first display is configured differently from a right to access the second display [¶0331 teaches settings may be set more restrictive in 512A when user is driver].

Regarding Claim 5 (Currently Amended), Ricci in view of Berg teaches the electronic device of Claim 1, wherein 
the second source information [¶0187 teaches fig. 5B @508B receives “Infotainment” which is construed as a subset of “All Communications”] comprises at least one piece of information among: 
information corresponding to at least a part of the first source information [alternate limitation not addressed];
information distributed from the first source information [¶0187 teaches fig. 5B @512A receives “All Communications”]; 
information extracted from the first source information [alternate limitation not addressed]; information resulting from processing of the first source information [alternate limitation not addressed]; information which shares the at least the part of the first source information [alternate limitation not addressed]; and information obtained by customizing the at least the part of the first source information so as to correspond to each of the plurality of target displays [alternate limitation not addressed].

Regarding Claims 6 and 16 (Original), Ricci in view of Berg teaches the electronic device of Claim 1 and the method of Claim 13, wherein 
the second source information [construed as the information provided to fig. 5A @508B which ¶0187 teaches is Area 2 Climate Control which ¶0039 teaches may be seat positions temperature settings which are unique to the vehicle] further comprises unique vehicle information [¶0216, “the sensors as disclosed herein may communicate with each other, with devices 212, 248, and/or with the vehicle control system 204 via the signal carrier network 224 … the sensors disclosed herein may serve to provide data relevant to more than one category of sensor information including, but not limited to, combinations of environmental information, user information, and safety information”].

Regarding Claims 7 and 17 (Original), Ricci in view of Berg teaches the electronic device of Claim 6 and the method of Claim 16, wherein, 
when the unique vehicle information [Climate Control information] comprises safety-related information, the safety-related information is configured to be preferentially displayed [¶0339, “although the interior climate control system may be classified as a non-critical system at a first point in time, it may be subsequently classified as a critical system when a temperature inside/outside of the vehicle 104 is measured at a dangerous level”, fig. 12C @1276, 126 and 1220 illustrate controlling the dissemination of information based on priority type and location in the vehicle. ¶0338 teaches the component ID may be the same ID as the devices presented in Table 12B].

Regarding Claims 8 and 18 (Currently Amended), Ricci in view of Berg teaches the electronic device of Claim 1 and the method of Claim 13, wherein the instructions further cause the electronic device to: 
acquire user information [fig. 12B @User ID] of an electronic device [fig. 12B @Device 1 which may be fig. 2 @212] which provides the first source information [construed as Internet Access]; and 
adjust the access right [construed as restrict target display access to Internet communications] to access each of the plurality of target displays based on the user information [¶0198 teaches restricting internet access to seats rights based on parents always sitting in the front seats, the same restriction can be assigned based on the user being a parent sitting either in front or back seats]. 

Regarding Claim 9 (Currently Amended), Ricci in view of Berg teaches the electronic device of Claim 8, wherein 
the access right to access each of the plurality of target displays is adjusted based on the user information indicating that a corresponding user is a driver [¶0198, “In this manner, a driver would be given priority for Internet access above that of the passengers.  This could become important, for example, when the driver is trying to obtain traffic or direction information, or, for example, when the vehicle is performing a download to update various software features”].

Regarding Claim 10 (Currently Amended), Ricci in view of Berg teaches the electronic device of Claim 8, wherein 
the access right to access each of the plurality of target displays is adjusted based on the user information indicating that a corresponding user is a passenger [¶0198 teaches passengers being assigned more restrictive internet access rights that the driver].

Regarding Claim 11 (Currently Amended), Ricci in view of Berg teaches the electronic device of Claim 1, wherein the instructions further cause the electronic device to 
detect a connection with the mobile device [fig. 2 @212, ¶0035] which provides the first source information [¶0327, “…. a device may be associated with a vehicle 104 when the device registers with the vehicle 104.  Registration may include pairing the device with the vehicle 104 and/or one or more of the vehicle systems”].

Regarding Claim 12 (Currently Amended), Ricci in view of Berg teaches the electronic device of Claim 1, wherein the instructions further cause 
the electronic device to adjust the access right to access each of the plurality of target displays based on a connection position [¶0172 teaches sensors detecting position of device in vehicle] of the mobile device [¶0176, “the location of the device 212, 248 relative to the vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216”]. 

Regarding Claim 19 (Currently Amended), Ricci in view of Berg teaches the method of Claim 13, further comprising: 
detecting a connection with the mobile device which: provides the first source information [¶0327, “…. a device may be associated with a vehicle 104 when the device registers with the vehicle 104.  Registration may include pairing the device with the vehicle 104 and/or one or more of the vehicle systems”]; and 
adjusting the access right to access each of the plurality of target displays based on a connection position of the mobile device [¶0176, “the location of the device 212, 248 relative to the vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216”]. 

Regarding Claim 20 (Currently Amended), Ricci teaches a vehicle comprising: 
multiple displays [fig. 2 @212, 248A-248N and fig. 8A @882; and 
an electronic device [fig. 2 @200] configured to electrically control the vehicle, wherein the electronic device is configured to: 
acquire display configuration information [¶0123 teaches (fig. 12B) device configuration data can be stored in a storage system (fig. 2 @220) which applies to the plurality of displays (fig. 2 @212 and 248)] related to the multiple displays in the vehicle [fig. 12B @1200]; 
identify an access right [¶0187-¶0192 teach a variety of communication access rights based on each devices location in vehicle, ¶0327 teaches each device can be a display] corresponding to each of [fig. 12B @1252 lists those rights corresponding to Device 1 and those rights corresponding to Device 2; ¶0123 teaches (fig. 12B) device configuration data can be stored in a storage system (fig. 2 @220) which applies to the plurality of displays (fig. 2 @212 and 248)] a plurality of target displays [a target display is any one of fig. 2 @212 and 248A-248N located in fig. 5B @Area 2 to Area N] included in the multiple displays [fig. 2 @212 and 248A-248N], based on the display configuration information [¶0180], wherein 
each of the plurality of target displays is capable of accessing [accessing is construed “to use or obtain something” the limitation is construed as each of the target displays is capable of receiving the information type delineated in the access right (configuration data)], at least one information type determined by the access right [¶0187 teaches a variety of display configurations including receiving only infotainment communications for those displays located in Area 2 to Area N],
acquire first source information related to a plurality of information types [¶0187 teaches infotainment and climate control type communications; ¶0180, “the device in 512A can include profile information that governs the other devices that are allowed to connect to the access point 456 and what those devices have access to, how they can communicate, how much bandwidth they are allocated, and the like”, ¶0187 teaches receiving all information on the device located in Area 1 (512A)]; 
generate [construed as filtering first source information by based on target display configuration data] second source information [¶0187 Infotainment] to be displayed on each of the plurality of the target displays [¶0187 devices (displays) located in Area 2 to Area N], from the first source information [¶0187 teaches infotainment and climate control related communications], the second source information [infotainment] being related to the at least one information type [infotainment]; and 
transmit [after filtering, fig. 5C @456 transmits] the second source information  to each of the plurality of target displays [displays located in Area 2 to Area N]
Ricci does not teach an infotainment application and a climate control (HVAC) application, stored in a mobile device that is connected to the electronic device
Berg teaches an infotainment application [¶0094, “FIG. 16 depicts an exemplary Entertainment menu as may be displayed on the touch screen interface 80”], and a climate control (HVAC) application [¶0116, “FIG. 18 shows an exemplary Comfort menu which can be displayed”], stored in a mobile device [figs. 1 and 11 @38] that is connected to an electronic device [figs. 1 and 11 @22]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the hardware and method steps required to dispose vehicle function applications into a mobile device connected to a vehicle electronic system, as taught by Berg, into the electronic device and method taught by Ricci, in order to provide an information system which allows greater interaction and exchange of information between the driver and the occupant (Berg: ¶0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694